AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 31, 2007 Investment Company Act No. 811-21895 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.9 x (Check Appropriate Box or Boxes) UNDERLYING FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 701 Westchester Avenue, Suite 312-W White Plains, New York 10604 (Address of Principal Executive Offices)(Zip Code) 1-866-569-2383 (Registrant's Telephone Number, Including Area Code) Lee Schultheis Alternative Investment Partners, LLC 701 Westchester Avenue, Suite 312-W White Plains, New York 10604 (Name and Address of Agent For Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 Underlying Funds Trust PROSPECTUS INVESTMENT ADVISOR Alternative Investment Partners, LLC December 31, 2007 The mutual fund advisor dedicated exclusively to alternative investment strategiesSM PORTFOLIO RESEARCH CONSULTANT Trust Advisors LLC Style Management and Portfolio Analytics Web www.aipfunds.com Call 1.877.LOW.BETA These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE HEDGE FUND ALTERNATIVESM EXPLANATORY NOTE This Prospectus is being filed as a part of the Registration Statement filed by the Trust pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (“1940 Act”). Beneficial interests of each series of the Trust are not being registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests are issued solely to eligible investors in selling agent transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act. Accordingly, investments in any of the series of the Trust described herein may currently be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts and certain qualified pension and retirement plans. No part of this Prospectus or of the Trust’s Registration Statement constitutes an offer to sell, or the solicitation of an offer to buy, any beneficial interests of any of the series described herein or any other series of the Trust in any state or jurisdiction in which such an offer is unlawful. Responses to Items 1, 2, 3 and 8 of Part A and Items 23(e) and (i)-(k) of Part C have been omitted pursuant to paragraph B.2(b) of the General Instructions to Form N-1A. UNDERLYING FUNDS TRUST This Prospectus has information you should know before investing. Please read it carefully and keep it with your investment records. Investment Advisor Alternative Investment Partners, LLC Portfolio Research Consultant Trust Advisors LLC Investment Sub-Advisors Alpha Equity Management, LLC AlphaStream Capital Management, LLC Castle Peak Asset Management, LLC Carlin Asset Management, LLC Concise Capital Management, LP Copernicus International, LLC Deltec Asset Management, LLC Duncan-Hurst Capital Management, L.P. FrontFour Capital Group, LLC GAMCO Asset Management, Inc. Goldberg Advisers, LLC Graybeard Capital, LLC Harlingwood Capital Management, a division of Berkeley Capital Management, LLC. Hovan Capital Management, LLC KDC Investment Management, LP Nicholas Investment Partners, L.P. Opportunity Research Group, LLC Osage Energy Partners, L.P. Pacificor, LLC Quattro Global Capital, LLC Sage Capital Management, LLC Schultze Asset Management, LLC Seagate Global Advisors, LLC Simran Capital Management, LLC Smith Breeden Associates, Inc. Starboard Capital Partners, L.P. Sunnymeath Asset Management, Inc. Twin Capital Management, Inc. 2 Venus Capital Management, Inc. Viewpoint Investment Partners Weiss, Peck & Greer Investments, a division of Robeco USA, LLC Zacks Investment Management, Inc The Advisor has obtained an exemptive order from the Securities and Exchange Commission that permits the Advisor, subject to approval by the Trust’s Board of Trustees, to change sub-advisors engaged by the Advisor to conduct the investment programs of each Portfolio of the Trust without shareholder approval. TABLE OF CONTENTS Overview 4 Investment Objective, Principlan Investment Strategies, Policies and Principal Risks 4 Investment Advisor 35 Portfolio Research Consultant 36 Investment Sub-Advisors 36 Portfolio Managers 41 Net Asset Value 42 How to Purchase Shares 43 Exchange Privilege 43 Redemptions 43 Tax Status, Dividends and Distributions 43 3 OVERVIEW This combined Prospectus discusses each of the series (each a “Portfolio” and collectively the “Portfolios”) of the Underlying Funds Trust (the “Trust”). Each Portfolio is a no-load, non-diversified, open-end management investment company. INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND PRINCIPAL RISKS The Portfolios are being offered only to certain eligible investors in selling agent transactions and such investors will invest in more than one Portfolio at any one time. The anticipated effect being that the Portfolios, when considered in the aggregate, deliver consistent absolute returns with low to moderate correlation to traditional market indices, notwithstanding that a single Portfolio may not have that objective. Each Portfolio’s investment objective may be changed without shareholder approval. The Convertible Bond Arbitrage - 1 Portfolio Investment Objective The Convertible Bond Arbitrage - 1 Portfolio seeks to achieve current income and capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on opportunities to take advantage of perceived discrepancies in the market prices of certain convertible bonds and common stock. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategy to be employed by the Portfolio is: · Relative Value/Arbitrage Strategies: The Portfolio may employ strategies that invest both long and short in related securities or other instruments in an effort to take advantage of perceived discrepancies in the market prices for such securities. This may include: • Convertible Bond Arbitrage— hedged investing in the convertible bond securities of a company. A typical position would be long the convertible bond and short the common stock of the same company. Principal Investment Risks As with all mutual funds, investing in the Portfolio entails risks, to varying degrees, which could cause the Portfolio and you to lose money. The principal risks of investing in the Portfolio are as follows: • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. 4 • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 5 The Fixed Income Arbitrage - 1 Portfolio Investment Objective The Fixed Income Arbitrage - 1 Portfolio seeks to achieve current income with preservation of principal. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on opportunities to take advantage of perceived discrepancies in the market prices of certain fixed income and derivative securities. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Fixed Income and High Yield Investment Strategies: The Portfolio may employ strategies designed to take advantage of deeply discounted debt securities of companies that appear to have significant upside potential. The Portfolio may invest in debt securities that fall below investment grade debt — commonly referred to as “junk bonds.” Additionally, the Portfolio may invest in mortgage-backed and other fixed income securities of higher credit quality, and derivative securities of traditional fixed income instruments. · Relative Value/Arbitrage Strategies: The Portfolio may employ strategies that invest both long and short in related securities or other instruments in an effort to take advantage of perceived discrepancies in the market prices for such securities. This may include: • Fixed Income or Interest Rate Arbitrage, whichincludes interest rate swap arbitrage, U.S. and non-U.S. government bond arbitrage. Principal Investment Risks As with all mutual funds, investing in the Portfolio entails risks, to varying degrees, which could cause the Portfolio and you to lose money. The principal risks of investing in the Portfolio are as follows: • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. 6 • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Options and Futures Risks: The Portfolio may invest in options and futures contracts. The Portfolio also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Portfolio bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Portfolio may have difficulty closing out its position. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. • Privately Negotiated Options Risks: The Portfolio intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolio. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option. As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolio will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolio may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty. The Portfolio will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. 7 • Swap Agreement Risks: The Portfolio may enter into equity, interest rate, index and currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Merger Arbitrage - 1 Portfolio Investment Objective The Merger Arbitrage - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on investing in announced merger and acquisition transactions and in companies that may be attractive acquisition targets. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Event Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. · Relative Value/Arbitrage Strategies: The Portfolio may employ strategies that invest both long and short in related securities or other instruments in an effort to take advantage of perceived discrepancies in the market prices for such securities. This may include: • Merger Arbitrage — long and short positions in securities involved in an announced merger deal. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. 8 • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Distressed Securities Risks: Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies. Because of the relative illiquidity of distressed debt and equity, short sales are difficult, and most funds are primarily long. Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another. Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the fund’s claims. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Foreign Securities Risks: The Portfolio may invest in foreign securities and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies, and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Portfolio to developing country financial markets may involve greater risk than the Portfolio that invests only in developed country financial markets. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - Earnings Revision - 1 Portfolio Investment Objective The Long/Short Equity - Earnings Revision - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on the revisions of earnings estimates on the companies in which it invests. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: 9 · Market Neutral Equity Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. 10 • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - Momentum - 1 Portfolio Investment Objective The Long/Short Equity - Momentum - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on the relative near-term price performance of the companies in which it invests. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. · Market Neutral Equity Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. 11 • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - Deep Discount Value - 1 Portfolio Investment Objective The Long/Short Equity - Deep Discount Value - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on the fundamental valuations relative to current market price of the companies in which it invests. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Event Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. 12 · Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Distressed Securities Risks: Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies. Because of the relative illiquidity of distressed debt and equity, short sales are difficult, and most funds are primarily long. Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another. Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the fund’s claims. 13 • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - International - 1 Portfolio Investment Objective The Long/Short Equity - International - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to capture some of the inefficiencies in market pricing of equity securities domiciled outside the U.S. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Market Neutral Equity Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. 14 • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Foreign Securities Risks: The Portfolio may invest in foreign securities and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies, and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of a Portfolio to developing country financial markets may involve greater risk than a Portfolio that invests only in developed country financial markets. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 15 The Long/Short Equity - Global - 1 Portfolio Investment Objective The Long/Short Equity - Global - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to emphasize recognizing and capitalizing on trends and stock specific opportunities in the international market. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. · Event Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. 16 • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Foreign Securities Risks: The Portfolio may invest in foreign securities and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies, and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Portfolio to developing country financial markets may involve greater risk than a Portfolio that invests only in developed country financial markets. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - REIT - 1 Portfolio Investment Objective The Long/Short Equity - REIT - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to capture some of the inefficiencies in market pricing of U.S. commercial real estate. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. 17 · Relative Value/Arbitrage Strategies: The Portfolio may employ strategies that invest both long and short in related securities or other instruments in an effort to take advantage of perceived discrepancies in the market prices for such securities. This may include: · Pairs Trading — long and short positions in securities of different companies in the same industry. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. 18 • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Distressed Securities & Special Situations - 1 Portfolio Investment Objective The Distressed Securities & Special Situations - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to invest in companies in financial distress. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Event Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. · Distressed Securities Strategies: The Portfolio may employ strategies designed to invest in the debt, equity, or trade claims of companies in financial distress. Such securities typically trade at substantial discounts to par value, and may be attractive to investors when managers perceive a turnaround will materialize. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. 19 • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Distressed Securities Risks: Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies. Because of the relative illiquidity of distressed debt and equity, short sales are difficult, and most funds are primarily long. Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another. Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the fund’s claims. • Options and Futures Risks: The Portfolio may invest in options and futures contracts. The Portfolio also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Portfolio bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Portfolio may have difficulty closing out its position. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. • Privately Negotiated Options Risks: The Portfolio intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolio. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option. As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolio will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolio may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty. The Portfolio will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. 20 • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Global Hedged Income - 1 Portfolio Investment Objective The Global Hedged Income - 1 Portfolio seeks to achieve current income and capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to focus on investing in global securities and financial instruments, with an emphasis on sovereign fixed income securities.The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. · Fixed Income and High Yield Investment Strategies: The Portfolio may employ strategies designed to take advantage of deeply discounted debt securities of companies that appear to have significant upside potential. The Portfolio may invest in debt securities that fall below investment grade debt — commonly “junk bonds.” Additionally, the Portfolio may invest in mortgage-backed and other fixed income securities of higher credit quality, and derivative securities of traditional fixed income instruments. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. 21 • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Options and Futures Risks: The Portfolio may invest in options and futures contracts. The Portfolio also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Portfolio bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Portfolio may have difficulty closing out its position. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. • Privately Negotiated Options Risks: The Portfolio intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolio. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option. As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolio will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolio may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty. The Portfolio will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. 22 • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. • Foreign Securities Risks: The Portfolio may invest in foreign securities and depository receipts relating to foreign securities. Investments in foreign financial markets, including developing countries, present political, regulatory and economic risks which are significant and which may differ in kind and degree from the risks presented by investments in the U.S. financial markets. These may include changes in foreign currency exchange rates or controls, greater price volatility, differences in accounting standards and policies, and in the type and nature of disclosures required to be provided by foreign issuers, substantially less liquidity, controls on foreign investment, and limitations on repatriation of invested capital. The exposure of the Portfolio to developing country financial markets may involve greater risk than a Portfolio that invests only in developed country financial markets. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Long/Short Equity - Healthcare/Biotech - 1 Portfolio Investment Objective The Long/Short Equity - Healthcare/Biotech - 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in equities of industry groups within the healthcare/biotech sector. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Market Neutral Equity Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. 23 Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 24 The Equity Options Overlay – 1 Portfolio Investment Objective The Equity Options Overlay – 1 Portfolio seeks to achieve capital preservation and appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in equity and equity-related U.S. securities, and utilized options to mitigate downside exposure.The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies).The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: • Market Neutral Equity Strategies: The Portfolio may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. • Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. • Privately Negotiated Options Strategies: The Underlying Funds will invest in privately negotiated options that are based on an asset or a basket of securities.Privately negotiated options will allow the Underlying Funds to benefit from an increase in the value of the asset or basket without owning the asset or the securities that comprise the basket.Privately negotiated options will allow for economic leverage without incurring risk beyond the premium paid for the option. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. 25 • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Options and Futures Risks: The Portfolio may invest in options and futures contracts. The Portfolio also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, the Portfolio bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, the Portfolio may have difficulty closing out its position. To read about additional information concerning this particular risk, please see “Options and Futures Risks” in “Additional Investment Risks” below. • Privately Negotiated Options Risks: The Portfolio intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolio. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option.As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolio will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolio may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty.The Portfolio will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company.This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company.As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 26 The Deep Value Hedged Income – 1 Portfolio Investment Objective The Deep Value Hedged Income - 1 Portfolio seeks to achieve capital preservation and appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in securities that allow the Portfolio to invest in companies in financial distress. The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies). The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Event DrEvent Driven Strategies: The Portfolio may employ strategies designed to capture price movements generated by anticipated corporate events such as investing in companies involved in special situations, including, but not limited to, mergers, acquisitions, asset sales, spin-offs, balance sheet restructuring, bankruptcy and other situations. · Distressed Securities Strategies: The Portfolio may employ strategies designed to invest in the debt, equity, or trade claims of companies in financial distress. Such securities typically trade at substantial discounts to par value, and may be attractive to investors when managers perceive a turnaround will materialize. · Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. Principal Investment Risks • Aggressive Investment Risks: The Portfolio may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although the Portfolio uses hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and the Portfolio may use long only or short only strategies. The absolute return strategies employed by the Portfolio generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. • Arbitrage Trading Risks: The principal risk associated with the Portfolio’s arbitrage investment strategies is that the underlying relationships between securities in which the Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. • Short Sale/Put and Call Options Risks: The Portfolio may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, the Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolio desires. 27 • Derivative Securities Risks: The Portfolio may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Portfolio. The Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. • Distressed Securities Risks: Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies. Because of the relative illiquidity of distressed debt and equity, short sales are difficult, and most funds are primarily long. Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another. Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the fund’s claims. • Smaller Capitalization Risks: The Portfolio may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. • Credit Risk: Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due. There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. • Interest Rate Risk: Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes. For example, bonds tend to decrease in value if interest rates rise. Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities. • Non-Diversification Risk: As a non-diversified investment company the Portfolio’s assets may be invested in fewer securities than a diversified investment company. This may make the value of the Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company. As a non-diversified portfolio, the Portfolio has greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. 28 The Long/Short Equity – Growth – 1 Portfolio Investment Objective The Long/Short Equity – Growth – 1 Portfolio seeks to achieve capital appreciation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in U.S. domestic equity securities.The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies).The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: · Market Neutral Equity Strategies: The Portfolios may employ strategies designed to exploit equity market inefficiencies, which generally involves being simultaneously invested in long and short matched equity portfolios of the same size, usually in the same market. These strategies are typically constructed to attempt to be beta neutral and attempt to control the industry, sector, market capitalization and other potential market bias exposures. · Long/Short Equity Strategies: The Portfolios may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks · Aggressive Investment Risks: The Portfolios may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although many of the Portfolios use hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and some Portfolios may use long only or short only strategies. The absolute return strategies employed by the Portfolios generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. · Arbitrage Trading Risks: The principal risk associated with the Portfolios’ arbitrage investment strategies is that the underlying relationships between securities in which a Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. · Short Sale/Put and Call Options Risks: The Portfolios may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, a Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolios desire. 29 · Derivative Securities Risks: The Portfolios may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of a Portfolio. A Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. · Privately Negotiated Options Risks: The Portfolios intend to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolios. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option.As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolios will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolios may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty.The Portfolios will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. · Smaller Capitalization Risks: The Portfolios may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. · Non-Diversification Risk: A Portfolio that is a non-diversified investment company means that more of a Portfolio’s assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of a Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company.As non-diversified portfolios, the Portfolios have greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. The Energy and Natural Resources – 1 Portfolio Investment Objective The Energy and Natural Resources – 1 Portfolio seeks to achieve capital appreciation and capital preservation. Principal Investment Strategies and Policies To achieve its investment objective, the Portfolio, under normal market conditions, will invest at least 80% of its total assets in U.S. domestic equity securities and master limited partnerships within the energy and natural resources sectors.The Portfolio has no policy with respect to the capitalization of issuers in which it may invest and may invest in securities of all market capitalizations (small, mid and large capitalization companies).The securities held by the Portfolio may include common and preferred stock, nonconvertible and convertible debt, options and futures contracts, privately negotiated options, and shares of investment companies. The principal strategies to be employed by the Portfolio include: 30 · Market or Sector Timing/Trading Strategies: The Portfolio may employ strategies designed to benefit from cyclical relationships between movement in certain market indices, sectors, security types, etc. that have demonstrated a degree of consistency and correlation to past movements similar in nature and magnitude. · Long/Short Equity Strategies: The Portfolio may utilize strategies that employ long and short trading strategies applied to common stock, preferred stock and convertible securities of U.S. and foreign issuers. These strategies are typically constructed marginally net long in position, and attempt to yield a low beta (a measure of volatility) and also seek to dampen the effects of industry, sector, market capitalization and other potential bias exposures. Principal Investment Risks · Aggressive Investment Risks: The Portfolios may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions. Although many of the Portfolios use hedged strategies, there is no assurance that hedged strategies will protect against losses or perform better than non-hedged strategies, and some Portfolios may use long only or short only strategies. The absolute return strategies employed by the Portfolios generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices; however, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. · Arbitrage Trading Risks: The principal risk associated with the Portfolios’ arbitrage investment strategies is that the underlying relationships between securities in which a Portfolio takes investment positions may change in an adverse manner, in which case the Portfolio may realize losses. · Short Sale/Put and Call Options Risks: The Portfolios may engage in various hedging practices, which by definition entail substantial risks. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition. If an acquisition is called off or otherwise not completed, a Portfolio may realize losses on the shares of the target company it acquired and on its short position in the acquirer’s securities. Also, options transactions involve special risks that may make it difficult or impossible to unwind a position when the Portfolios desire. · Derivative Securities Risks: The Portfolios may invest in derivative securities. These are financial instruments that derive their performance from the performance of an underlying asset, index, and interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative. Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of a Portfolio. A Portfolio could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Portfolio is unable to liquidate a position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. 31 · Privately Negotiated Options Risks: The Portfolios intend to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Portfolios. The counterparty to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments. Upon expiration or termination of a privately negotiated option, the Portfolio will be entitled to a cash payment from the counterparty if the value of the asset or basket at that time is favorable to the Portfolio in comparison to the exercise price for the privately negotiated option.As with more traditional options, privately negotiated options will allow for the use of economic leverage. Although the Portfolios will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Portfolios may incur losses that are magnified by the use of leverage and the payment of fees to the counterparty.The Portfolios will also be exposed to the risk that the counterparty is unable to pay the settlement price upon the termination or expiration of a privately negotiated option. · Smaller Capitalization Risks: The Portfolios may invest in securities without regard to market capitalization. Investments in securities of smaller companies may be subject to more abrupt or erratic market movements then larger, more established companies, because these securities typically are traded in lower volume and issuers are more typically subject to changes in earnings and future earnings prospects. · Non-Diversification Risk: A Portfolio that is a non-diversified investment company means that more of a Portfolio’s assets may be invested in the securities of a single issuer than a diversified investment company.This may make the value of a Portfolio’s shares more susceptible to certain risks than shares of a diversified investment company.As non-diversified portfolios, the Portfolios have greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. Other Investment Strategies Each Portfolio also has the ability to employ strategies including (a) lending its portfolio securities to brokers, dealers and financial institutions; and (b) investing in warrants. The Advisor, in conjunction with the Portfolio Research Consultant selects Sub-Advisors for each Portfolio. The Advisor and PRC review a wide range of factors in evaluating each Sub-Advisor including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of results with other Sub-Advisors, assets under management and number of clients. As part of its due diligence process, the Advisor utilizes the services of the Portfolio Research Consultant to conduct a comprehensive review of each Sub-Advisor, its investment process and organization. The Advisor and/or Portfolio Research Consultant conduct interviews of each Sub-Advisor’s personnel as well as interviews with third party references and industry sources. The Advisor regularly evaluates each Sub-Advisor to determine whether its investment program is consistent with the investment objective of the Portfolio it manages and whether its investment performance is satisfactory. The Advisor may, subject to the approval of the Board of Trustees, change Sub-Advisors engaged by the Advisor to conduct the investment programs of each Portfolio without shareholder approval. Additional Investment Risks In addition to the Principal Risks of each of the Portfolios listed above, investing in any of the Portfolios may involve the following additional risks: · Options and Futures Risks: Each Portfolio may invest in options and futures contracts. Each Portfolio also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries. Options transactions may be effected on securities exchanges or in the over the counter market. When options are purchased over the counter, a Portfolio bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract. Such options may also be illiquid, and in such cases, a Portfolio may have difficulty closing out its positions. 32 Each Portfolio may purchase and sell call and put options in respect of specific securities, and may write and sell covered or uncovered call and put options. A call option gives the purchaser of the call option, in return for a premium paid, the right to buy the security underlying the option from the writer of the call option at a specified exercise price within a specified time frame. A put option gives the purchaser of the put option, in return for a premium paid, the right to sell the underlying security to the writer of the put option at a specified price within a specified time frame. A covered call option is a call option with respect to an underlying security that the Portfolio owns. A covered put option is a put option with respect to which a Portfolio has segregated cash or liquid securities to fulfill the obligation by the option. The purchaser of a put or call option runs the risk of losing his entire investment, paid as the premium, in a relatively short period of time if the option is not “covered” at a gain or cannot be exercised at a gain prior to expiration. The un-covered writer of a call option is subject to a risk of loss if the price of the underlying security should increase and the un-covered writer of a put option is subject to a risk of loss if the price of the underlying security should decrease. Each Portfolio may enter into futures contracts in U.S. domestic markets or on exchanges located outside of the U.S. foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the U.S. foreign markets however, may have greater risk potential than domestic markets. For example, some foreign exchanges are principal markets, so that no common clearing facility exists and that an investor may look only to the broker or counter-party for the performance of the contract. Unlike trading on domestic commodity exchanges, trading on foreign commodity exchanges is not regulated by the Commodity Futures Trading Commission. The Portfolios may not be able to invest in certain foreign futures and option contracts that have not been approved for sale by U.S. persons. No assurance can be given that a liquid market will exist for any particular futures contract at any particular time. Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day. Each Portfolio may purchase and sell single stock futures, stock index futures contracts, interest rate futures contracts, currency futures and other commodity futures. A stock index future obligates a Portfolio to pay or receive an amount of cash based upon the value of a stock index at a specified date in the future, such as the Standard & Poor’s 500 Composite Stock Price Index, NASDAQ High Technology Index, or similar foreign indices. An interest rate futures contract obligates a Portfolio to purchase or sell an amount of a specific debt security at a future date at a specified price. A currency futures contract obligates a Portfolio to purchase or sell an amount of a specific currency at a future date at a future price. • Securities Lending Risks: Each Portfolio may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio. The principal risk of portfolio lending is potential default or insolvency of the borrower. In either of these cases, a Portfolio could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities. • Warrants Risks: Each Portfolio may invest in warrants, which are derivative instruments that permit, but do not obligate, the holder to purchase other securities. Warrants do not carry with them any right to dividends or voting rights. A warrant ceases to have value if it is not exercised prior to its expiration date. • Reverse Repurchase Agreement Risks: Each Portfolio may invest in reverse repurchase agreements, which involve a sale of a security to a bank or securities dealer and the Portfolios’ simultaneous agreement to repurchase the security for a fixed price, reflecting a market rate of interest, on a specific date. These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in a loss to a Portfolio. Reverse repurchase agreements are a form of leverage, which also may increase the volatility of the Portfolios. 33 • Borrowing Risks: Because each Portfolio may borrow money from banks or other financial institutions to purchase securities, commonly referred to as “leveraging,” the Portfolio’s exposure to fluctuations in the prices of these securities is increased in relation to the Portfolio’s capital. Each Portfolio’s borrowing activities will exaggerate any increase or decrease in the net asset value of a Portfolio. In addition, the interest which a Portfolio must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment profits. Unless profits on assets acquired with borrowed funds exceed the costs of borrowing, the use of borrowing will diminish the investment performance of the Portfolio compared with what it would have been without borrowing. • High Portfolio Turnover Rate Risk: Each Portfolio’s investment strategies may result in high turnover rates. This may increase the Portfolio’s short-term capital appreciation and increase brokerage commission costs. To the extent that a Portfolio experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Portfolio could be negatively impacted by the increased expenses incurred by the Portfolio. Rapid portfolio turnover also exposes shareholders to a higher current realization of capital gains and this could cause you to pay higher taxes. • Initial Public Offerings Risks: Each Portfolio may purchase securities of companies in initial public offerings. Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the company and limited operating history. These factors may contribute to substantial price volatility for the shares of these companies. The limited number of shares available for trading in some initial public offerings may make it more difficult for a Portfolio to buy or sell significant amounts of shares without unfavorable impact on prevailing market prices. Some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors. Some of these companies may be undercapitalized or regarded as developmental stage companies without revenues or operating income, or the near-term prospects of achieving them. • Restricted Securities Risks: Each Portfolio may invest without limit in securities that are subject to restrictions on resale, such as Rule 144A securities. Rule 144A securities are securities that have been privately placed but are eligible for purchase and sale by certain qualified institutional buyers such as the Portfolios under Rule 144A under the Securities Act of 1933. Under the supervision of the Board of Trustees, the Portfolios will determine whether securities purchased under Rule 144A are illiquid. Each Portfolio is restricted to investing no more than 15% of its total assets in securities that are illiquid; that is, not readily marketable. If it is determined that qualified institutional buyers are unwilling to purchase these securities, the percent of a Portfolio’s assets invested in illiquid securities would increase. • Other Investment Companies Risks:Each Portfolio may invest in or sell short shares of other investment companies, including exchange traded funds (ETFs) as a means to pursue its investment objective. As a result of this policy, your cost of investing in thePortfolios will generally be higher than the cost of investing directly in the underlying fund shares. You will indirectly bear fees and expenses charged by the underlying funds in addition to each Portfolio’s direct fees and expenses. Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. The Advisor continuously monitors the investment positions owned by each Portfolio to ensure compliance with its investment objective and the investment restrictions detailed in the Prospectus and Statement of Additional Information (“SAI”). The Advisor generally expects each Portfolio’s assets to be invested across various industries. 34 PORTFOLIO HOLDINGS INFORMATION A description of each Portfolio’s policies and procedures with respect to the disclosure of the portfolio securities is available in the Portfolios’ Statement of Additional Information. Currently, disclosure of a Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to shareholders and in the quarterly holdings report on Form N-Q. A list of each Portfolio’s portfolio holdings, shown pro rata by each Fund’s relative allocation, as of each calendar quarter-end is available on the Trust’s website at www.aipfunds.com within 60 calendar days after the calendar quarter-end. The calendar quarter-end portfolio holdings for each Portfolio will remain posted on the website until updated with required regulatory filings with the SEC. The Annual and Semi-Annual Reports are available by contacting Underlying Funds Trust c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53202-0701 or calling 1-877-Low-Beta (1-877-569-2382). INVESTMENT ADVISOR Alternative Investment Partners, LLC, 701 Westchester Avenue, Suite 312-W, White Plains, New York 10604, a registered investment advisor, is the Portfolios’ investment advisor (the “Advisor”). The Advisor is owned jointly by Asset Alliance Corporation, (“Asset Alliance”), a Delaware corporation that specializes in alternative investment management - specifically hedge funds and hedge fund products, and Mr. Lee Schultheis, one of the initial founders of the Advisor. As of February 28, 2007, Asset Alliance and its affiliated managers managed approximately $3.2 billion through various alternative investment products. On March 27, 2006 the Board of Trustees approved the Advisory Agreement (as defined herein). A discussion regarding the basis for the Board of Trustees’ approval of the Advisory Agreement is available in the Trust’s annual report dated December 31, 2006. Subject to the authority of the Trust’s Board of Trustees, the Advisor is responsible for the overall management of each Portfolio’s business affairs. The Advisor invests the assets of each Portfolio, either directly or by using Sub-Advisors, according to each Portfolio’s investment objective, policies and restrictions. Development of each Portfolio’s portfolio investment strategies and allocations to Sub-Advisors is done on a Team Management basis in conjunction with the Portfolio Research Consultant. The Advisor furnishes at its own expense all of the necessary office facilities, equipment and personnel required for managing the assets of the Portfolios. The fee each Portfolio pays the Advisor is higher than fees typically paid by other mutual funds. This higher fee is attributable in part to the higher expenses and the specialized skills associated with managing alternative investment strategies associated with an absolute return target objective. Pursuant to the Investment Advisory Agreement (the “Advisory Agreement”), each Portfolio pays the Advisor monthly an annual advisory fee of 2.50% of such Portfolio’s average daily net assets, excluding any direct or indirect use of leverage. The Advisor has also entered into an Operating Services Agreement (the “Services Agreement”) with the Portfolios to provide virtually all day-to-day services to the Portfolios. Each Portfolio pays the Advisor an annual operating services fee of 0.50% of such Portfolio’s average daily net assets, excluding any direct or indirect use of leverage. The combined effect of the Advisory Agreement and the Services Agreement (the “Agreements”) is to place a cap or ceiling on each Portfolio’s ordinary annual operating expenses at 3.00% of the average daily net assets, excluding any direct or indirect use of leverage, of each Portfolio, excluding brokerage commissions and portfolio trading transfer tax, interest on Portfolio borrowing, dividends paid on short sales, taxes, litigation and other extraordinary expenses. On March 27, 2006, the Board of Trustees approved the Services Agreement. Under the terms of the Agreements, subject to the supervision of the Board of Trustees, the Advisor will provide, or arrange to provide, essentially all day-to-day portfolio, administrative and operational services to the Portfolios and the Trust. The Advisor pays all fees and expenses associated with the services it provides, including, but not limited to, expenses of legal compliance, shareholder communications and meetings of the shareholders. The Advisor will pay all expenses related to marketing the Portfolios as well as related bookkeeping expenses. 35 PORTFOLIO RESEARCH CONSULTANT The Advisor is responsible for selecting the research consultant to the Portfolios. Trust Advisors LLC, an investment advisor registered with the Securities and Exchange Commission, founded in 1989, located at 501 Kings Highway East, Suite 304, Fairfield, CT 06825, will provide the Advisor with background information and other such research on Sub-Advisors and prospective sub-advisors.Trust Advisors LLC also provides sub-advisory services to Lyxor Asset Management, a wholly owned subsidiary of Societe Generale (“SG”).Trust Advisors has constructed a multi manager, multi strategy fund of funds to serve as the investment master fund in the creation of SG structured products such as notes and warrants.The Advisor utilizes the services of the Portfolio Research Consultant to conduct a comprehensive review of each Sub-Advisor, its investment process and organization. The Portfolio Research Consultant provides the Advisor with research on a wide range of factors on each Sub-Advisor including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of results with other Sub-Advisors and assets under management and number of clients. The Advisor and/or Portfolio Research Consultant will conduct interviews of each Sub-Advisors’ personnel as well as interviews with third party references and industry sources. The Advisor will allocate the assets of the Fund to each Portfolio in conjunction with the research conducted by the Research Consultant. The fees payable with respect to the services provided by the Portfolio Research Consultant are paid by the Advisor directly from fees received pursuant to the Advisory Agreement, and are a monthly fee of 0.25% (on an annualized basis) of the average daily net assets of the Funds. The Advisor and the Portfolio Research Consultant are affiliated entities. On March 27, 2006, the Board of Trustees approved the Portfolio Research Consultant Agreement. INVESTMENT SUB-ADVISORS The Advisor is responsible for selecting the Sub-Advisors to manage the Portfolios. The Sub-Advisors will be engaged to manage the investments of a Portfolio in accordance with each Portfolio’s investment objective, policies and limitations and any investment guidelines established by the Advisor and the Board of Trustees. Each Sub-Advisor will be responsible, subject to the supervision and control of the Advisor and the Board of Trustees, for the purchase, retention and sale of securities in the Portfolio’s investment portfolio under its management. In order to facilitate the efficient supervision and management of the Sub-Advisors by the Advisor and the Trustees, the Advisor applied for, and the SEC approved, an exemptive order that permits the Advisor, subject to certain conditions and approval by the Board of Trustees but without shareholder approval, to hire new Sub-Advisors, change the terms of particular agreements with Sub-Advisors or continue the employment of existing Sub-Advisors after events that would otherwise cause an automatic termination of a sub-advisory agreement. Within 60 days of retaining a new Sub-Advisor, shareholders will receive notification of the change. Each of the Sub-Advisors listed below rely upon respective advisory groups for the day-to-day management of the Portfolio that they manage. The Advisor will pay the Sub-Advisors monthly an annual fee of the net assets of the Portfolio advised by such Sub-Advisor by the Advisor which the Advisor will pay out of the 2.50% Advisory fee paid pursuant to the Advisory Agreement. The Portfolios are not responsible for the payment of the Sub-Advisory fees. Alpha Equity Management LLC The Advisor has entered into a sub-advisory agreement with Alpha Equity Management LLC (“Alpha Equity”), to manage a portion of the Long/Short Equity – REIT – 1 portfolio.Alpha Equity is located at Alpha Equity Management LLC, 19A Ensign Drive, Avon, CT 06001, and is a registered investment advisor.Alpha Equity provides investment advice and portfolio management services to individually managed accounts for high net worth and institutional investors.As of February 28, 2007, Alpha Equity managed approximately $121 million in assets. AlphaStream Capital Management, LLC The Advisor has entered into a sub-advisory agreement with AlphaStream Capital Management, LLC (“AlphaStream”), to manage a portion of the Long/Short Equity –
